DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species I, Figures 1-12 and 17, claims 1-20 in the reply filed on 03/03/2022 is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 13-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bier et al. (Pub. No. US 2013/023826). Bier et al. discloses a shoe sole (sole 7 which is the combination of layers 80, 40, 60/61/173, etc.,  by recesses in the floor of the transverse channels 181) and discharge air in the ventilation groove to the outside (air and moisture discharging ports 182 allow for an efficient collection of moisture/water vapor from the inside of the shoe, from where the water vapor can be carried away effectively through the lateral passages 50), and at least a part of the ventilation grooves (peripheral channel 178, 183, see figures 13 16b, & 19) constitutes an air intake groove extending obliquely rearward from the air intake port (peripheral channels can intersect with each other or they can be formed separately from each other).
With respect to claims 2-4, Bier et al. discloses wherein the air intake port (50, see figure 1) is formed in the lateral side wall, and the air intake groove (181, see figure 1; 184, see figure 2d) extends obliquely rearward from the lateral side of the shoe sole to the medial side (see channels 181 in the midfoot section that extend obliquely rearward, see figures 13 and 19); wherein the air intake port (50) has a shape that spreads in a tapered shape (circular) toward the outside; and wherein the air intake port (50) is formed in each of the medial side wall and the lateral side wall (see figure 1), each of the air intake port (50) formed in the medial side wall and the air intake port (50) formed in the lateral side wall has a 
With respect to claim 7, shoe sole (sole 7 which is the combination of layers 80, 40, 60/61/173, etc., see figures 1-19) comprising: an upper surface part (top surface of inner ventilating sole element 60) configured to enable an upper member to be provided thereover; a bottom surface part (in the exemplary embodiment of FIG. 2b, the inner ventilating sole element 61 and the surrounding sole element 81 are provided with tread elements, in particular with a pattern of protruding and receding portions, for improving the walking characteristics of the shoe 301b) configured to be in contact with the ground; and a side wall part (lateral sides 802 & 804 of surrounding element 80, see figure 1) configured to connect an outer peripheral end of the upper surface part and an outer peripheral end of the bottom surface part in a thickness direction of the shoe sole, wherein ventilation grooves (transverse channels 181 and longitudinal channels 184, see figures 1, 13 and 19) recessed in the thickness direction of the shoe sole are formed in the upper surface part (inner ventilating sole element 60 comprises a channel structure, in particular a channel grid, at its upper side), the shoe sole has a forefoot portion that has an air intake port (lateral passages 50) formed in the side wall part to be in communication with the ventilation grooves (181; 184) and draw air from outside into the ventilation grooves, the shoe sole has a 
With respect to claims 13 & 19, wherein a reinforcing member that suppresses distortion of an area around the medial side air outlet port is provided in at least a part of the area around the medial side air outlet port in the medial side wall. There is some variation in the form of the transverse channels 181. Most of the transverse channels 181 have--when seen in a sectional view--the form of a V with a somewhat wider bottom. The second transverse channel 181, when counted from front to back, i.e. from the lower portion to the higher portion, is formed with a wider channel bottom so as to have the form of a U. The 5th transverse channel 181 has a greater channel depth as compared to the other channels. As an example, the depth of the transverse channels 181 is less than 20 mm.
With respect to claim 14, Bier et al. discloses a shoe sole (sole 7 which is the combination of layers 80, 40, 60/61/173, etc., see figures 1-19) comprising: an upper surface part (see figures 1, 13 and 19) configured to enable an upper member to be provided thereover; a bottom surface part configured to be in 
With respect to claims 15 & 20, wherein an inner sole (breathable insole 25), in which a plurality of small vent holes (explicit to breathable material) in communication with the ventilation grooves are formed, is mounted on the upper side of the shoe sole (The term breathable shoe refers to a shoe through which water vapor in the form of sweat may pass from the inside of the shoe to the outside).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 8-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bier et al. 
With respect to claims 5-6, Bier et al. discloses that in the exemplary embodiment of FIG. 2b, the inner ventilating sole element 61 and the surrounding sole element 81 are provided with tread elements, in particular with a pattern of protruding and receding portions, for improving the walking characteristics of the shoe 301b. Bier et al. as is silent as to whether the receding portion/bending groove extends from the lateral side wall to the medial side wall and for a deepest line passing through the bending groove is formed to be displaced rearward from a deepest line passing through the air intake groove. It would have been obvious to one of ordinary skill in the art to extend the receding portion of Bier et al. from a lateral side to the medial side and wherein a deepest line passing through the bending groove is formed to be displaced rearward from a deepest line passing through the air intake groove, since it has been held that such a modification would have involved a mere change in the size and shape of a component. A change in size and shape is generally recognized as being In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
With respect to claim 8, Bier et al. discloses wherein, the air outlet port (182) comprises at least one medial side air outlet port formed in the medial side wall and at least one lateral side air outlet port formed in the lateral side (see figures 13 & 19). Bier et al. does not appear to disclose a total opening area of the medial side outlet port (182) is larger than a total opening area of the lateral side air outlet port (182). It would have been obvious to one of ordinary skill in the art to have a total opening area of the medial side outlet be larger than the total opening area of the lateral side air outlet, since it has been held that such a modification would have involved a mere change in the size and shape of a component. A change in size and shape  is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to claim 9, Bier et al. discloses wherein the at least one medial side air outlet port (182, see figures 13 & 19) is formed in an area between a first innermost point which is an innermost point in the forefoot portion of the shoe sole and a second innermost point which is an innermost point in the rearfoot portion of the shoe sole (see figures 13 & 19).
With respect to claim 10, it would have been obvious to one of ordinary skill in the art to modify a total opening area of ends of the ventilation grooves opening of Bier et al. on the medial side of the midfoot portion of the upper 
With respect to claim 11, Bier et al. discloses wherein a part of the shoe sole is configured to be located on any straight line connecting an arbitrary point within the medial side air outlet port and an arbitrary point within the lateral side air outlet port (see figures 13 & 19).
With respect to claim 12, Bier et al. discloses wherein a reinforcing member that suppresses distortion of an area around the medial side air outlet port is provided in at least a part of the area around the medial side air outlet port in the medial side wall (side wall 608 of the inner ventilating sole element 173 is formed by its circumferential portion that extends between the outer surface of the side wall 608 and an imaginary line drawn between the ends of the transverse channels 181 and the ends of the air and moisture discharging ports 182, which imaginary line is depicted in FIG. 13 by a broken line.
	With respect to claim 16, it would have been obvious to one of ordinary skill in the art to provide small vent holes in an area other than an area corresponding to the metatarsophalangeal joint, since it has been held that 
	With respect to claim 17, official notice is taken that it is old and conventional to provide cutouts in inner sole to better correspond to air intake port for better air flow.
With respect to claim 18, and the shape of the air intake port (182) has a shape that spreads in a tapered shape toward the outsole, it would have been obvious to one of ordinary skill in the art to modify the shape of the intake port of Bier et al., since it has been held that such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoe soles analogous to applicant’s instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        


JMM
03/16/2022